PER CURIAM.
This disciplinary proceeding is before the Court for consideration of the referee’s report. The referee recommends finding the respondent, Dorothy M. Walker, guilty on all counts of The Florida Bar’s seven-count complaint. No petition for review has been filed.
On three counts of the complaint, the referee found that respondent agreed to provide representation to clients, received fee payments, and then failed to provide counsel as agreed, failed to provide notice of withdrawal or any communication with the clients, and failed to refund money paid to her as fees. On one count, the referee found that respondent made false statements of fact to a judge concerning the legal representation and defense of a person charged with a criminal offense. On two counts, the referee found that respondent issued checks that were dishonored due to insufficient bank account funds. Finally, the referee found on the last count of the Bar’s complaint that respondent abandoned her practice without notice to her clients.
The referee recommended that respondent be found guilty of one or more violations of the following provisions of the Rules of Professional Conduct, chapter 4 of the Rules Regulating The Florida Bar: rule 4-1.3, for failure to act with reasonable diligence and promptness in representing a client; rule 4-1.4(a), for failure to keep a client reasonably informed about the status of a matter; rule 4-1.16(d), for failure to protect a client’s interests upon termination of representation; rule 4-3.2, for failing to make reasonable efforts to expedite litigation; rule 4-1.5(a), for charging or collecting clearly excessive fees; rule 4-8.4(c), for conduct involving dishonesty, fraud, deceit, or misrepresentation; rule 4-8.4(d), for conduct prejudicial to the administration of justice; rule 4-8.4(b), for conduct reflecting adversely on honesty or fitness to practice law.
The referee recommends that respondent be disbarred. We approve the referee’s report. Dorothy M. Walker is hereby disbarred, effective immediately.
The costs of this proceeding are taxed against the respondent. Judgment is entered against Dorothy M. Walker for costs in the amount of $300.00, for which sum let execution issue.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.